DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-24 are allowable. The restriction requirement among species 1-2 and subspecies A-B, as set forth in the Office action mailed on 06/13/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/13/2022 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 10/22/2019, 04/29/2020 and 06/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susane A. Wolffe on 08/10/2019.

The application has been amended as follows: 

IN THE CLAIMS
Claim 1 (Currently amended): A system configured to receive a liquid sample containing particles or a gaseous sample containing particles to be provided to an analytical device, the system comprising: a chamber comprising an outer housing having an inlet end and an outlet end; the inlet end having a gas inlet port configured to receive the gaseous sample from a gaseous sample source and a liquid inlet port configured to receive the liquid sample from a liquid sample source and form a liquid sample aerosol from the liquid sample; the outlet end having an outlet port coupled to a gas exchange device so that the gaseous sample or the liquid sample aerosol will flow through the outlet port to the gas exchange device; an interior chamber extending between the inlet end and the outlet end, the interior chamber connected to the liquid inlet port to receive the liquid sample aerosol; and the chamber being operable to selectively receive either the gaseous sample or the liquid sample aerosol.

Claim 2 (Currently amended): The system of claim 1, further comprising a nebulizer connected to the liquid inlet port to create the liquid sample aerosol from the liquid sample.

Claim 3 (Currently amended): The system of claim 1, further comprising a gas flow conduit to convey the gaseous sample from the gaseous sample source to the gas inlet port.

Claim 4 (Currently amended): The system of claim 3, further comprising a selector valve connected to the gas flow conduit, and wherein the gaseous sample source comprises different gaseous sources such that the selector valve selectively switches between the different gaseous sources.

Claim 5 (Currently amended):  The system of claim 3, further comprising a mass flow controller connected configured to the gas flow conduit to control flow rate of the gaseous sample.

Claim 6 (Currently amended): The system of claim 5, wherein the gas exchange device has an inlet aperture for receiving the liquid sample aerosol or the gaseous sample from the outlet port and an outlet aperture to convey sample particles removed from the liquid sample aerosol or the gaseous sample to the analytical device.

Claim 7 (Currently amended): The system of claim 6, further comprising a mass flow meter interfaced between the gas exchange device and the analytical device.

Claim 8 (Currently amended):  The system of claim 7, wherein the mass flow meter is configured to provide a flow of gas to the analytical device that is at least 98% of the flow of the gaseous sample as measured by the mass flow controller.
 
	Claim 9 (Currently amended):  The system of claim 1, further comprising a gas channel extending between the inlet end and the outlet end of the outer housing and positioned within the interior chamber, the gas channel connected to the gas inlet port to allow the gaseous sample to enter and pass through the gas channel.

Claim 10 (Currently amended):  The system of claim 1, wherein the gas exchange device comprises a cylindrical housing, extending along an axis, and enclosing a membrane for removal and transfer of particles from the gaseous sample or the liquid sample aerosol, and an exchange gas inlet port and an exchange gas outlet port.

	Claim 11 (Currently amended):  A system configured to receive a liquid sample containing particles or a gaseous sample containing particles to be provided to an analytical device, the system comprising: a chamber comprising an outer housing having an inlet end and an outlet end; 3Application No.: 16/519,925Docket No.: 008916.00238\USResponse to Election of Species andPreliminary Amendmentthe inlet end having a liquid inlet port configured to receive the liquid sample from a liquid sample source and form a liquid sample aerosol from the liquid sample; the outlet end having an outlet port coupled to a gas exchange device so that the gaseous sample or liquid sample aerosol will flow through the outlet port to the gas exchange device; and an interior chamber extending between the inlet end and the outlet end, the interior chamber connected to the liquid inlet port to receive the liquid sample aerosol; the system being operable to selectively receive either the gaseous sample or the liquid sample aerosol; and the gas exchange device has a membrane for removal and transfer of particles from the gaseous sample or liquid sample aerosol to an exchange gas.

	Claim 12 (Currently amended):  The system of claim 11, further comprising a gas flow conduit to convey the gaseous sample from a gaseous sample source to the inlet end [[further comprising]] through a gas inlet port.

	Claim 13 (Currently amended): The system of claim 12, further comprising a selector valve connected to the gas flow conduit, and wherein the gaseous sample source comprises different gaseous sources such that the selector valve selectively switches between the different gaseous sources.

	Claim 14 (Currently amended): The system of claim 12, further comprising a mass flow controller connected to the gas flow conduit configured to control flow rate of the gaseous sample.

	Claim 15 (Currently amended):  The system of claim 14, wherein the gas exchange device has an inlet aperture for receiving the liquid sample aerosol or the gaseous sample and an outlet aperture to convey the particles removed from the liquid sample aerosol or the gaseous sample to the analytical device.

Claim 16 (Currently amended): The system of claim 15, further comprising a mass flow meter interfaced between the gas exchange device and the analytical device.

Claim 17 (Currently amended): The system of claim 16, wherein the mass flow meter is configured to provide a flow of gas to the analytical device that is at least 98% of the flow of the gaseous sample as measured by the mass flow controller.

Claim 18 (Currently amended):  The system of claim 15, wherein the gas exchange device further comprises an exchange gas inlet port and exchange gas outlet port.

Claim 19 (Currently amended):  A system for analyzing a liquid sample containing particles or gaseous sample containing particles, the system comprising: a liquid sample source and a gaseous sample source; a sample delivery device to selectively transfer the liquid sample from the liquid sample source or the gaseous sample from the gaseous sample source; a heated chamber coupled to the liquid sample source and the gaseous sample source, the heated chamber comprising: an inlet end having a gas inlet port configured to receive the gaseous sample and a liquid inlet port configured to receive the liquid sample; and an outlet end; a mass flow controller configured to control flow rate of a sample gas from the gaseous sample to the gas inlet port; a gas exchange device interfaced to [[an]] the outlet end of the heated chamber, the gas exchange device having an exchange gas inlet port for receiving exchange gas and an output gas outlet port for expelling output gas; an analytical device for receiving the output gas from the gas exchange device; and,5Application No.: 16/519,925Docket No.: 008916.00238\US Response to Election of Species andPreliminary Amendmenta mass flow meter interfaced between [[an]] the output gas outlet port of the gas exchange device and an input to the analytical device, the mass flow meter configured to provide a flow rate of the output gas of the gas exchange device that is at least 98% of the flow rate of the sample gas from the gaseous sample.

Claim 20 (Currently amended):  A method of preparing a liquid sample containing particles or gaseous sample containing particles for analysis comprising: selectively transferring the liquid sample from a liquid sample source or the gaseous sample from a gaseous sample source to a gas exchange device, wherein the liquid sample is aerosolized to form an aerosolized sample prior to being transferred the gas exchange device; passing the aerosolized sample or the gaseous sample through the gas exchange device; injecting exchange gas through the gas exchange device countercurrent to the aerosolized sample or the gaseous sample; passing an output of the gas exchange device to an analytical device; and monitoring an output flow rate at an interface of the gas exchange device and the analytical device.

Claim 21 (Currently amended): The method of claim 20, further comprising injecting makeup gas to the output of the gas exchange device to provide the output flow rate of the output of the gas exchange device that is at least 98% of the flow rate of the gaseous sample from the gaseous sample source.

Claim 22 (Currently amended): The method of claim 20, wherein the liquid sample is transferred from the liquid sample source to the gas exchange device via a housing comprising an inlet end, an outlet end, and an interior chamber, the liquid sample passing through the interior chamber from the inlet end to the outlet end, the liquid sample being aerosolized at the inlet end.

Claim 23 (Currently amended):  The method of claim 22, wherein the gaseous sample is transferred from the gaseous sample source through the interior chamber prior to transferring to the gas exchange device.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: demonstrate the selector valve along with the different gaseous sources, as claimed in claims 4 and 13, to the appropriate Figures.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance

Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Vestal teaches a system (Figure 5) configured to receive a liquid sample (liquid sample is obtained through nebulizer 16; Figure 5) containing particles (Column 3, Lines 39-43) or a gaseous sample (portion of carrier gas; Column 14, Lines 67-68) to be provided to an analytical device (detector 14; See Figure 5), the system (Figure 5) comprising: a chamber (See annotated Figure 5) comprising an outer housing (the chamber contains an outer housing; See annotated Figure 5) having an inlet end (See annotated Figure 5) and an outlet end (See annotated Figure 5); the inlet end (See annotated Figure 5) having a gas inlet port (port where the elements 72 and 74 are connected; See Figure 5) configured to receive a gaseous sample (Column 14, Lines 65-68) and a liquid inlet port (port where the nebulizer 16 is connected to the chamber; See annotated Figure 5) configured to receive the liquid sample (the aerosol, i.e. liquid sample, is outputted by the nebulizer 16; Column 11, Lines 21-29 and Column 11, Lines 39-44) from a liquid sample source (Column 11, Lines 21-29) and form a liquid sample aerosol from the liquid sample (Column 11, Lines 21-29 and Column 11, Lines 39-44); the outlet end (See annotated Figure 5) having an outlet port (See annotated Figure 5) coupled to a gas exchange device (See annotated Figure 5) so that the gaseous sample (Column 14, Lines 65-68) or the liquid sample aerosol (Column 11, Lines 21-29 and Column 11, Lines 39-44) will flow through the outlet port (See annotated Figure 5) to the gas exchange device (the portion of the carrier gas and the aerosol from the nebulizer 16 will flow to the gas exchange device through the outlet port; See Figure 5); an interior chamber (See Annotated Figure 5) extending between the inlet end and the outlet end (Annotated Figure 5 demonstrates the interior chamber of the chamber extending between the inlet end and the outlet end), the interior chamber (See annotated Figure 5) connected to the liquid inlet port (the interior chamber received the aerosol from the nebulizer; thus the interior chamber is connected to the liquid inlet port; See annotated Figure 5) to receive the liquid sample aerosol (the interior chamber received the aerosol from the nebulizer; thus the interior chamber is connected to the liquid inlet port; See annotated Figure 5); and the chamber (See annotated Figure 5) being operable to selectively receive either the gaseous sample or the liquid sample aerosol (the chamber is capable of receiving the carrier gas when the nebulizer 16 is not used/operated or the aerosol from the nebulizer 16 when the pump 74 is not operated/activated).
The gas inlet port of Vestal is used to input a carrier gas for the purposes of carrying/transporting the solvent vapor and sampled particles (which are obtained from the nebulizer 16) to pass through the chamber (Claim 13, Lines 34-37); therefore, only the liquid sample contains particles and the carrier gas does not contain particles.  Thus, under BRI (Broadest Reasonable interpretation), the carrier gas does not read on the claim limitation of “a gaseous sample containing particles”; therefore, the gaseous sample (containing particles) is not provided to the analytical device, the chamber does not receive the gaseous sample (which contains particles) and the gaseous sample containing particles does not flow through the outlet port of the chamber towards and received by the gas exchange device.
In claim 1, the specific limitations of "the system configured to receive a gaseous sample containing particles to be provided to an analytical device”, the chamber does not receive the gaseous sample (which contains particles) and the gaseous sample containing particles does not flow through the outlet port of the chamber towards and received by the gas exchange device in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-10 are also allowed for depending on claim 1.


    PNG
    media_image1.png
    628
    1273
    media_image1.png
    Greyscale


Regarding claim 11, Vestal teaches a system (Figure 5) configured to receive a liquid sample (liquid sample is obtained through nebulizer 16; Figure 5) containing particles (Column 3, Lines 39-43) or a gaseous sample (portion of carrier gas; Column 14, Lines 67-68) to be provided to an analytical device (detector 14; See Figure 5), the system (Figure 5) comprising: a chamber (See annotated Figure 5) comprising an outer housing (See annotated Figure 5) having an inlet end (See annotated Figure 5) and an outlet end (See annotated Figure 5); 3Application No.: 16/519,925Docket No.: 008916.00238\USResponse to Election of Species andPreliminary Amendmentthe inlet end (See annotated Figure 5) having a liquid inlet port (port where the nebulizer 16 is connected to the chamber; See annotated Figure 5) configured to receive the liquid sample (the aerosol, i.e. liquid sample, is outputted by the nebulizer 16; Column 11, Lines 21-29 and Column 11, Lines 39-44) from a liquid sample source (Column 11, Lines 21-29) and form a liquid sample aerosol from the liquid sample (Column 11, Lines 21-29 and Column 11, Lines 39-44); the outlet end (See annotated Figure 5) having an outlet port (See annotated Figure 5) coupled to a gas exchange device (See annotated Figure 5) so that the gaseous sample (Column 14, Lines 65-68) or liquid sample aerosol (Column 11, Lines 21-29 and Column 11, Lines 39-44) will flow through the outlet port (See annotated Figure 5) to the gas exchange device (the portion of the carrier gas and the aerosol from the nebulizer 16 will flow to the gas exchange device through the outlet port; See Figure 5); and an interior chamber (See Annotated Figure 5) extending between the inlet end and the outlet end (Annotated Figure 5 demonstrates the interior chamber of the chamber extending between the inlet end and the outlet end), the interior chamber (See annotated Figure 5) connected to the liquid inlet port (the interior chamber received the aerosol from the nebulizer; thus the interior chamber is connected to the liquid inlet port; See annotated Figure 5) to receive the liquid sample aerosol (the interior chamber received the aerosol from the nebulizer; thus the interior chamber is connected to the liquid inlet port; See annotated Figure 5); the system (Figure 5) being operable to selectively receive either the gaseous sample or the liquid sample aerosol (the system is capable of receiving the carrier gas when the nebulizer 16 is not used/operated or the aerosol from the nebulizer 16 when the pump 74 is not operated/activated); and the gas exchange device (See annotated Figure 5) has a membrane (32; Figure 5) for removal and transfer of particles (Column 12, Lines 23-63) from the liquid sample aerosol to an exchange gas (Column 12, Lines 23-63).
Vestal uses the carrier gas for the purposes of carrying/transporting the solvent vapor and sampled particles (which are obtained from the nebulizer 16) to pass through the chamber (Claim 13, Lines 34-37); therefore, only the liquid sample contains particles and the carrier gas does not contain particles.  Thus, under BRI (Broadest Reasonable interpretation), the carrier gas does not read on the claim limitation of “a gaseous sample containing particles”; therefore, the gaseous sample (containing particles) is not provided to the analytical device, the gaseous sample (containing particles) will not flow through the outlet port to the gas exchange device and thus, the membrane does not remove and transfer the particles of the gaseous sample to the exchange gas.
In claim 11, the specific limitations of “a system configured to receive a gaseous sample containing particles to be provided to an analytical device”, the gaseous sample (containing particles) flowing through the outlet port to the gas exchange device and the membrane removing and transferring the particles of the gaseous sample to the exchange gas in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 12-18 are also allowed for depending on claim 11.


Regarding claim 19, Vestal teaches a system (Figure 5) for analyzing (Column 11, Lines 21-24 and Column 13, Lines 14-18) a liquid sample (liquid sample is obtained through nebulizer 16; Figure 5) containing particles (Column 3, Lines 39-43) or gaseous sample (portion of carrier gas; Column 14, Lines 12-17; Column 14, Lines 67-68; Column 3, Lines 39-43), the system (Figure 5) comprising: a liquid sample source (Column 11, Lines 21-29) and a gaseous sample source (air; Column 14, Lines 67-68); a sample delivery device (pump 74 and nebulizer 16; Figure 5) to selectively transfer the liquid sample from the liquid sample source or the gaseous sample from the gaseous sample source (the system will transfer the carrier gas when the nebulizer 16 is not used/operated or the aerosol from the nebulizer 16 when the pump 74 is not operated/activated); a heated chamber (the chamber will undergo thermodynamic changes due to the air, i.e. carrier gas, being injected into the chamber or to the outside temperature of where the system is placed; therefore, some sort of heating will be experienced by the chamber when the outside air or outside temperature increases in temperature; See annotated Figure 5) coupled to the liquid sample source (the chamber is coupled to the liquid sample source through the nebulizer 16; See annotated Figure 5) and the gaseous sample source (the chamber is connected to the air through the pump, filter an associated tubing; See annotated Figure 5), the heated chamber (See annotated Figure 5) comprising: an inlet end (See annotated Figure 5) having a gas inlet port (port where the elements 72 and 74 are connected; See Figure 5) configured to receive the gaseous sample (Column 14, Lines 65-68) and a liquid inlet port (port where the nebulizer 16 is connected to the chamber; See annotated Figure 5) configured to receive the liquid sample (the aerosol, i.e. liquid sample, is outputted by the nebulizer 16; Column 11, Lines 21-29 and Column 11, Lines 39-44); and an outlet end (See annotated Figure 5); a mass flow controller (74; Figure 5) configured to control flow rate of a sample gas from the gaseous sample to the gas inlet port (the pump controls the flow rate of the air, i.e. carrier gas, to the gas inlet of the chamber; See annotated Figure 5); a gas exchange device (See annotated Figure 5) interfaced to the outlet end of the heated chamber (Annotated Figure 5 demonstrates the gas exchange connected/interfaced to the outlet end of the chamber), the gas exchange device (See annotated Figure 5) having an exchange gas inlet port (port of the gas exchange device that is connected to the sweep gas supply; See Figure 5) for receiving exchange gas (the exchange gas inlet port receives sweeping gas, i.e. exchange gas; Column 15, Lines 6-11) and an output gas outlet port (outlet port of the exchange gas device that is connected to the waste 78; See Figure 5) for expelling output gas (Column 15, Lines 6-11); an analytical device (14; Figure 5) for receiving the output gas from the gas exchange device (the detector 14 receives the output gas from the gas exchange device; See Figure 5).5Application No.: 16/519,925Docket No.: 008916.00238\USResponse to Election of Species andPreliminary Amendment
The gas inlet port of Vestal is used to input a carrier gas for the purposes of carrying/transporting the solvent vapor and sampled particles (which are obtained from the nebulizer 16) to pass through the chamber (Claim 13, Lines 34-37); therefore, only the liquid sample contains particles and the carrier gas does not contain particles.  Thus, under BRI (Broadest Reasonable interpretation), the carrier gas does not read on the claim limitation of “a gaseous sample containing particles”; therefore, the gas inlet port does not receive the gaseous sample containing particles.
In claim 19, the specific limitations of “a gaseous sample containing particles”; “the gas inlet configured to receive the gaseous sample (which contains particles)” and “a mass flow meter interfaced between the output gas outlet port of the gas exchange device and an input to the analytical device, the mass flow meter configured to provide a flow rate of the output gas of the gas exchange device that is at least 98% of the flow rate of the sample gas from the gaseous sample” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Regarding claim 20, Vestal teaches a method (Column 14, Line 60 – Column 15, Line 32) of preparing a liquid sample (liquid sample is obtained through nebulizer 16; Figure 5) containing particles (Column 3, Lines 39-43) or gaseous sample (portion of carrier gas; Column 14, Lines 67-68) for analysis (the aerosol made by the nebulizer 16 and carrier gas are passed to the detector 14; therefore, it analyzes both the carrier gas and the particle samples from the liquid; Column 12, Lines 20-26) comprising: selectively transferring (Column 15, Lines 33-64) the liquid sample (the liquid containing particles is aerosolized and then passed through the gas exchange device; See annotated Figure 5) from a liquid sample source (Column 11, Lines 21-29) or the gaseous sample (portion of carrier gas; Column 14, Lines 67-68) from a gaseous sample source (air; Column 14, Lines 60-68) to a gas exchange device (Column 15, Lines 33-64), wherein the liquid sample is aerosolized to form an aerosolized sample prior to being transferred the gas exchange device (the gas exchange device the aerosolized sample; therefore, the liquid containing particles is aerosolized using nebulizer 16 before entering and passing through the gas exchange device; See annotated Figure 5; Column 12, Lines 20-29); passing the aerosolized sample or the gaseous sample through the gas exchange device (the portion of the carrier gas and the aerosol from the nebulizer 16 will flow to the gas exchange device and then to the detector 14; See Figure 5; Column 14, Line 60 – Column 15, Line 2); injecting exchange gas (Column 14, Lines 65-68) through the gas exchange device (See annotated Figure 5) countercurrent to the aerosolized sample or the gaseous sample (Figure 5 demonstrates that the laboratory air, i.e. exchange gas, is injected countercurrent to the aerosol created by the nebulizer 16); passing an output of the gas exchange device to an analytical device (Annotated Figure 5 demonstrates that the gas exchange device outputs gas to the detector 14; Column 14, Line 60 – Column 15, Line 11); and monitoring an output flow rate at an interface of the gas exchange device and the analytical device (since the sweep gas controls of Figure 3 are implemented on the system of Figure 5, then the output flow rate of the sweep gas coming from the sweep gas supply 76 is monitored using the flow meter 46 at the interface, as demonstrated in the annotated Figure 5; Column 15, Lines 17-21).
The gaseous sample of Vestal is used to input a carrier gas for the purposes of carrying/transporting the solvent vapor and sampled particles (which are obtained from the nebulizer 16) to pass through the chamber (Claim 13, Lines 34-37); therefore, only the liquid sample contains particles and the carrier gas does not contain particles.  Thus, under BRI (Broadest Reasonable interpretation), the carrier gas does not read on the claim limitation of “a gaseous sample containing particles” and  the gaseous sample passing through the gas exchange device 
In claim 20, the specific limitations of “the gaseous sample containing particles for analysis” and  “passing the gaseous containing particles samples through the gas exchange device” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 21-24 are also allowed for depending on claim 20.



    PNG
    media_image2.png
    713
    922
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- US 10,497,550
- US 2015/0235827
- US 8,263,897

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856     
                                                                                                                                                                                                   
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856